Citation Nr: 0308142	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  98-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1956 to February 1960.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1997 rating decision by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for prostate cancer.  
The veteran initially requested a hearing before a hearing 
officer at the RO, but withdrew his request in January 1999.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation in service.

2.  Prostate cancer was not manifested in service or for many 
years thereafter; it was first diagnosed in February 1994.

3.  Prostate cancer is a disorder on the list of "radiogenic 
diseases."

4.  The VA Under Secretary for Health has certified that 
there is no reasonable possibility that the veteran's 
prostate cancer is the result of exposure to radiation in 
service.

5.  There is no competent evidence linking prostate cancer to 
service or to radiation exposure therein.


CONCLUSION OF LAW

Service connection for prostate cancer, claimed as a residual 
of radiation exposure, is not warranted.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claim has been 
considered on the merits.  The record includes service 
medical records, private medical records, and opinions 
related to the veteran's radiation exposure.  The appellant 
was notified of the applicable laws and regulations.  The 
rating decision, the statement of the case, and the 
supplemental statements of the case have informed him what he 
needs to establish entitlement to the benefit sought and what 
evidence VA has obtained.  He was notified of the enactment 
of the VCAA in a February 2003 supplemental statement of the 
case.  Further, in October 1998 correspondence, the veteran 
was informed of his and VA's relative responsibilities in 
obtaining evidence, what specific steps would be taken by VA, 
and what steps he should take.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has not mentioned any outstanding records that 
might support his claim or affect its outcome.  There is no 
indication that the evidentiary record is incomplete.  No 
further notice or assistance to the veteran in the 
development of evidence is required.  The RO has complied 
with, or exceeded, the mandates of the VCAA and its 
implementing regulations.  

Factual Background

The veteran was on active duty from had active service from 
September 1956 to February 1960.  The service medical records 
reveal that he was treated for a varicocele in September 
1956, which was not considered disabling.  The service 
medical records show no prostate disorder, to include cancer.  
On January 1960 examination for separation from service, no 
defects were noted.  
In August 1969, in response to an inquiry from the veteran's 
civilian employer, the Navy stated that the veteran had not 
been exposed to any radiation other than that incident to 
medical and diagnostic procedures.  The employer was required 
to document radiation exposure histories for employees in 
positions subject to personal monitoring.

Private medical records from February 1994 to January 1999 
reveal that the veteran was diagnosed with prostate cancer in 
February 1994.  He underwent a radical prostatectomy in April 
1994.  The veteran reported that he had previously worked as 
an electrical engineer with nuclear testing.

In January 1999, the veteran submitted a response to a 
radiation questionnaire.  He stated that he was exposed to 
radiation while station on Kwajalein and testing was 
occurring on the Bikini Atoll.  He never had protective gear.  
The veteran also stated that he had periods of radiation 
exposure at his post-service civilian employment, but he 
always wore protective gear, and exposure was limited to 5 
RADS a year.

In January 2001, the Defense Threat Reduction Agency (DTRA) 
provided a dosage estimate for the veteran.  There was no 
record of radiation exposure for the veteran, but a 
scientific does reconstruction indicated that he would have 
received a probable dose of 0.16 rem gamma radiation (0.2 rem 
rounded).  The upper bound was 0.2 rem.  He had virtually no 
potential for exposure to neutron radiation.  The veteran's 
50 year committed dose equivalent was 0.0 rem.

Based upon DTRA's does estimate, the Chief Public Health and 
Environmental Hazards Officer opined in July 2001 that based 
on the radiation exposure and studies regarding a link 
between prostate cancer and radiation exposure, "it is 
unlikely that the veteran's prostate cancer can be attributed 
to exposure to ionizing radiation in service."  The Director 
of the Compensation and Pension Service agreed with this 
conclusion after a review of the evidence of record.


Analysis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection will be rebuttably presumed for certain 
chronic diseases, including a malignant tumor, if such are 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for a claimed 
disability, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways. First, there are various types of 
cancer that are presumptively service-connected.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" that will 
be service-connected, provided that certain conditions 
specified in that regulation are met.  Other "radiogenic" 
diseases, such as any form of cancer listed under 38 C.F.R. 
§ 3.311(b)(2), found 5 years or more after service in an 
ionizing radiation exposed veteran, may be service-connected 
if the VA Under Secretary for Benefits determines that they 
are related to ionizing radiation exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Third, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service.

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as one who while serving on active duty or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(b)(i), (ii).  Thirty 
eight C.F.R. § 3.311 provides instruction on the development 
of claims based on exposure to ionizing radiation.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 
38 U.S.C.A. § 5107.

Here, there is no competent evidence of record demonstrating 
the presence of prostate cancer during service.  It is not 
claimed otherwise.  Consequently, direct service connection 
for this disorder, on the basis it was manifested (and 
incurred or aggravated) in service is not warranted.

Regarding presumptive service connection, the record reflects 
that the appellant is a radiation-exposed veteran.  Despite 
such in-service exposure, however, 38 C.F.R. §  3.309(d) 
limits presumptive service connection to the diseases listed 
in paragraph (d)(2).  Prostate cancer is not a disease listed 
in paragraph (d)(2), and does not warrant presumptive service 
connection under these provisions.  Accordingly, service 
connection for prostate cancer under 38 C.F.R. § 3.309 is not 
warranted.  Also, as the veteran's prostate cancer was first 
shown many years after service, service connection is not 
warranted under the one-year presumption that applies for 
malignant tumors.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

With respect to establishing service connection under 
38 C.F.R. § 3.311, it is noteworthy that the claimed 
disorder, prostate cancer, is listed as a "radiogenic 
disease." 38 C.F.R. § 3.311(b)(2).

Section 3.311(a) provides that a dose assessment will be made 
where the veteran develops a radiogenic disease within the 
regulatory period, and there is a contention that the disease 
is the result of exposure to ionizing radiation during 
service.  Here, a dose assessment was obtained.  According to 
DTRA's possible "worst case" assumption, the maximum possible 
dose the veteran could have received was 0.2 rem.  As 
mandated, the case was referred to the Under Secretary for 
Health for an opinion, as called for under 38 C.F.R. 
§ 3.311(b)(1)(iii).  The response was that it was unlikely 
that the veteran's prostate cancer could be attributed to 
exposure to ionizing radiation in service.  Based on this 
opinion, the Director, Compensation and Pension Service, 
determined that following review of the evidence in its 
entirety, there is no reasonable possibility that the 
veteran's prostate cancer was the result of such exposure.  
Accordingly, service connection for prostate cancer under 
38 C.F.R. § 3.311 is not warranted.

The veteran argues that he is a radiation-exposed veteran who 
developed prostate cancer due to that in-service radiation 
exposure.  VA has conceded that the veteran is a radiation 
exposed veteran and that he has prostate cancer, a radiogenic 
disease. Medical opinions obtained following development 
called for under 38 C.F.R. § 3.311 indicate that the 
veteran's prostate cancer is not related to service.  He has 
not submitted any other evidence of a medical nature tying 
his condition to service. Without competent medical evidence 
linking the veteran's prostate cancer to some aspect of his 
period of service, service connection cannot be granted.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. 
§ 3.303(d).  While the veteran has opined that his prostate 
cancer is related to his in-service radiation exposure, he is 
a layperson, and the opinions of laypersons regarding issues 
requiring specialized knowledge, such as etiology, are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the veteran's claim for service 
connection for prostate cancer must be denied.


ORDER

Service connection for prostate cancer, claimed a as result 
of exposure to ionizing radiation, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

